Title: To James Madison from Thomas Jefferson, 29 March 1805
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Mar. 29. 05.
Your packet came to hand yesterday with the letters of Monroe, Armstrong Coburn, Zeigler & Baldwin. Altho’ I presume the appointment of Baldwin would be proper, yet as Zeigler continues to act, it may lie awhile. I inclose you a letter from a mr. Thomas of Indiana inclosing a proclamation of Govr. Harrison and the names of 10. persons out of whom 5 are to be named as Counsellors. Who he is I know not, nor does he say. Whether he is in any office, & whether his communication is official or private, whether this is the formal communication on which I am to act, is the question. Perhaps this may be found out at Washington. If it is official & requires immediate action, be so good as to consult with the other gentlemen & name the 5. who are to be commissioned. Armstrong’s stile of correspondence is satisfactory. But he is already forgetful of the temper of his country, & proves how readily we catch the hue of those around us. I have recieved a short letter from Fayette saying only that he had committed a long one to Livingston explaining his purposes & situation, & covering the power of Attorney which I now inclose. I had thought the 600. as. on the Canal of Carondelet too valuable to await this instrument, & had desired Claiborne to have it located and surveyed immediately and to draw on me for the expence. What has passed shall be communicated to you on my return. Dupont writes me that he will be over in the spring & probably La fayette with him. Accept affectionate salutations.
Th: Jefferson
